Title: To James Madison from James Monroe, 24 September 1797
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Sepr. 24. 1797
Since my return I have devoted all the leasure time I have had in preparing my narrative for Mr. Bache but yet it is not finished. I suppose I have yet abt. a 3d. to do, which I hope to complete this week. The whole when completed will make a pamphlet of between thirty & forty pages. It has cost me much trouble on acct. of the necessity of observing great accuracy in facts, dates, &ca. Of the correspondence I have abt. 250. pages from Bache who is going on with the residue at the rate of abt. 40. pr. week. The whole will I presume make a vol: of near 400. pages. I wish you to come up in the course of the week when most convenient to you. We beg you also to make our best respects to Mrs. Madison & request her to accompany you, or rather that she be accompanied by you. We will be very happy to see her provided she can submit to our accomodatn. of wh. you can give an acct., being an upper room in one of our offices, there being no additional room as you supposed. But we will do all in our power to make it tolerable. Our best respects to yr. father & family. Sincerely I am yr. friend & servant
Jas. Monroe
